PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jose Pena Hueso, et al. 
Application No. 15/813,243
Filed: November 15, 2017
For: NITRILE-SUBSTITUTED SILANES AND ELECTROLYTE COMPOSITIONS AND ELECTROCHEMICAL DEVICES CONTAINING THEM
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed October 21, 2021, to revive the above-identified 
application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed August 20, 2021.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on October 20, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the $1,180.00 appeal forwarding fee, (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 1727 for appropriate action by the Examiner in the normal course of business. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  Inquiries relating to further prosecution should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions